Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 1 of 23 PagelD 1539

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
JAMES ROBERT HOPE,
Petitioner,
VS. Case No. 3:17-cv-1461-J3-20IRK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

 

ORDER
I. INTRODUCTION
Petitioner James Robert Hope challenges his state court (Putnam County)
conviction for failure of a sexual offender to properly register through a Petition
Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody
(Petition) (Doc. 1). Respondents filed a Response to Petition (Response) (Doc. 16).
The Court advised Petitioner and gave him an opportunity to file a reply. See
Order (Doc. 11). Petitioner filed a Reply (Doc. 21), Memorandum (Doc. 22),..:
Supplemental Exhibits (Doc. 23), and an Amended Sworn Notarized Affidavit (Doc.

27).3

 

* Respondents filed an Appendix (Doc. 20). The Court will refer to the Exhibits in the Appendix as
“Ex.” Where provided, the page numbers referenced in this opinion are the Bates stamp numbers at
the bottom of each page of the exhibit. Otherwise, the page number on the document will be
referenced. For the Petition, Response, Reply, Memorandum, Supplemental Exhibits, and Affidavit,
the Court references the page numbers assigned by the electronic filing system.

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 2 of 23 PagelD 1540

II. EVIDENTIARY HEARING

“In a habeas corpus proceeding, the burden is on the petitioner to establish the
need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299,
1318 (11th Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245 (2017). To be
entitled to an evidentiary hearing, the petitioner must allege “facts that, if true,
would entitle him to relief.” Martin v. United States, 949 F.3d 662, 670 (11th Cir.
2020) (quoting Aron v. United States, 291 F.3d 708, 715 (11th Cir. 2002)) (citation
omitted), cert. denied, 2020 WL 5883300 (U.S. Oct. 5. 2020). See Chavez v. Sec'y,
Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 201 1) (opining a petitioner bears
the burden of establishing the need for an evidentiary hearing with more than
speculative and inconcrete claims of need), cert. denied, 565 U.S. 1120 (2012); Dickson
v. Wainwright, 683 F.2d 348, 351 (11th Cir. 1982) (same).

If the allegations are contradicted by the record, patently frivolous, or based
upon unsupported generalizations, the court is not required to conduct an evidentiary

hearing. Martin, 949 F.3d at 670 (quotation and citation omitted). In this case, the

 

pertinent facts are fully developed in this record or the record otherwise precludes
habeas relief; therefore, the Court can "adequately assess [Petitioner's] claim[s]
without further factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th
Cir. 2003), cert. denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as
the record refutes the asserted factual allegations or otherwise precludes habeas
relief. Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).
2

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 3 of 23 PagelD 1541

Ill. HABEAS REVIEW
Through his habeas Petition, Petitioner claims he is detained “in violation of
the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).
The Antiterrorism and Effective Death Penalty Act (AEDPA) governs a state
prisoner's federal petition for habeas corpus and “prescribes a deferential framework
for evaluating issues previously decided in state court[,]” Sealey v. Warden, Ga.
Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020) (citation omitted), petition
for cert. filed, (U.S. Nov. 6, 2020), limiting a federal court’s authority to award habeas
relief. See 28 U.S.C. § 2254; Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam)
(recognizing AEDPA imposes “important limitations on the power of federal courts to
overturn the judgments of state courts in criminal cases"). The Eleventh Circuit
explains:
[federal courts] are prohibited from granting a state
prisoner’s habeas corpus petition unless the relevant state
court decision on the merits of the petitioner’s claim ‘was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the
Supreme Court of the United States,’ or (2) ‘was based on
an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.’
James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)
(quoting 28 U.S.C. § 2254(d)(1)-(2)). This high hurdle is further described:
A decision is “contrary to” clearly established federal
law if the state court applied a rule that contradicts
governing Supreme Court precedent, or if it reached a
different conclusion than the Supreme Court did in a case

involving materially indistinguishable facts. Williams v.
Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d

3
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 4 of 23 PagelD 1542

3889 (2000). A state court decision involves an
“unreasonable application” of clearly established federal
law if the court identifies the correct legal principle but
applies it unreasonably to the facts before it. Id. “The
question under AEDPA is not whether a federal court
believes the state court’s determination was incorrect but
whether that determination was unreasonable — a
substantially higher threshold.” Schriro v. Landrigan,
550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d 836 (2007).

 

James, 957 F.3d at 1190-91.

A state court's finding of fact, whether a state trial court or appellate court, is
entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1). “The stata
court’s factual determinations are presumed correct, absent clear and convincing
evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. § 2254(e)(1)).
This presumption of correctness, however, applies only to findings of fact, not mixed
determinations of law and fact. Brannan v. GDCP Warden, 541 F. App'x 901, 903-
904 (11th Cir. 2013) (per curiam) (recognizing the distinction between a pure question
of fact from a mixed question of law and fact), cert. denied, 573 U.S. 906 (2014).
Furthermore, the second prong of § 2254(d), requires this Court to “accord the state
trial court [determination of the facts] substantial deference.” Dallas v. Warden, 964
F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314
(2015)). As such, a federal district court may not supersede a state trial court’s
determination simply because reasonable minds may disagree about the finding. Id.

(quotation and citation omitted).

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 5 of 23 PagelD 1543'

Of import, where there has been one reasoned state court judgment rejecting
a federal claim followed by an unexplained order upholding that judgement, federal
habeas courts employ a "look through" presumption: "the federal court should ‘look
through' the unexplained decision to the last related state-court decision that does
provide a relevant rationale. It should then presume that the unexplained decision
adopted the same reasoning." Wilson vy. Sellers, 138 S. Ct. 1188, 1192 (2018)
(Wilson). |

IV. INEFFECTIVE ASSISTANCE OF COUNSEL

Claims of ineffective assistance of counsel are “governed by the familiar two-
part Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight v. Fla. Devt
of Corr., 958 F.3d 1035, 1038 (11th Cir. 2020). In order for this Petitioner to prevail
on a claim of ineffective assistance of trial counsel, he must satisfy the two-pronged
Strickland test, requiring he show both deficient performance (counsel's
representation fell below an objective standard of reasonableness) and prejudice
(there is a reasonable probability that, but for counsel's unprofessional errors, the
result of the proceeding would have been different). Id. (quotation and citation
omitted). See Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing
court may begin with either component).

V. EXHAUSTION AND PROCEDURAL DEFAULT

Respondents assert ground 3 and grounds 5 through 12 are unexhausted and

procedurally defaulted as they were not raised in a procedurally correct manner.

Response at 11-14. They seek the dismissal of these grounds with prejudice claiming

5

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 6 of 23 PagelD 1544

Petitioner failed to properly exhaust these grounds in the state court system prior to
seeking relief in this Court. Id. at 14. Respondents declined to reach the merits of
these grounds. Id. at 16.

Upon review of the record before the Court, five grounds should be dismissed
as unexhausted and procedurally defaulted: grounds 3, 5, 9, 11, and 12. Although
Petitioner raised these grounds in his Rule 3.850 motion, Ex. RR, the circuit court. in
denying these grounds, found they could or should have been raised on direct appeal.
Ex. TT at 2-4. On November 14, 2017, the Fifth District Court of Appeal (5th DCA)
affirmed per curiam. Ex. WW. The mandate issued on January 8, 2018. Ex. ZL.

“[A] state prisoner seeking federal habeas corpus relief, who fails to raise his
federal constitution claim in state court, or who attempts to raise it ina manner
not permitted by state procedural rules is barred from pursuing the same
claim in federal court absent a showing of cause for and actual prejudices
from the default.” Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir.) (citations
omitted) (emphasis added), cert. denied, 513 U.S. 1061 (1994). The record
demonstrates Petitioner did not properly present grounds 3, 5, 9, 11, and 12 to the
state courts. Any further attempts to seek post-conviction relief in the state courts
on these grounds will be unavailing. As such, he has procedurally defaulted the
claims.

As Petitioner is procedurally barred from raising these grounds, at this stage,
he must demonstrate cause and prejudice. Upon review, this Court concludes he has

failed to show cause and prejudice. He has also failed to show that failure to address

6

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 7 of 23 PagelD 1545

these claims on the merits would result in a fundamental miscarriage of justice.
This Court finds this is not an extraordinary case as Petitioner has not made a
showing of actual innocence rather than mere legal innocence.

In conclusion, the Court finds grounds 3, 5, 9, 11, and 12 are procedurally
defaulted and the fundamental miscarriage of justice exception is inapplicable.
Thus, Petitioner is barred from pursuing grounds 3, 5, 9, 11, and 12 in federal court.

VI. GROUND ONE

GROUND ONE: Trial court lacked territorial jurisdiction
over subject matter.

Petition at 5.

Petitioner asserts the trial court lacked jurisdiction because the alleged
violation occurred in another county from another district. Id. He claims ke
exhausted this ground by raising it in his Rule 3.800(a) motion. Id. at6. The record
shows Petitioner filed a Rule 3.800(a) motion, asserting the trial court did not have
jurisdiction on his judgment and conviction as the violation occurred in Hamilton
County as opposed to Putnam County, the county of trial and conviction. Ex. HH.
The trial court denied the Rule 3.800 motion, finding the count from Hamilton County
was dismissed prior to the inception of trial, and Petitioner was tried on the
remaining count. Ex. II. Ultimately, the court said the jury found Petitioner guilty
of establishing a temporary address in Putnam County and failing to report. Id.

The 5th DCA affirmed per curiam and the mandate issued on March 13, 2017. Bx.

NN; Ex. QQ.
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 8 of 23 PagelD 1546

Petitioner raised this same issue in a pro se Motion for Arrest of Tadenient
Ex. G. The trial court denied the motion. Ex. H. Petitioner also raised the issue
in a “Complaint for Writ of Habeas Corpus.” Ex. AAA at 4. The trial court
construed the complaint to be a Rule 3.800(a) motion. Ex. BBB. The court
concluded Petitioner raised the same claim as previously raised in his prior Rule
3.800(a) motion, found the petition successive, and denied relief. Ex. BBB atl. On
September 5, 2017, the 5th DCA per curiam affirmed. Ex. EEE.

The 5th DCA’s decision affirming the denial of the original Rule 3.800 duotion
is entitled to AEDPA deference. The decision was not contrary to clearly established
federal law, did not involve an unreasonable application of clearly established federal
law, and was not based on an unreasonable determination of the facts. Therefore,
ground one is due to be denied as AEDPA deference is due and Petitioner is not
entitled to habeas relief.

In the alternative, Petitioner is not entitled to habeas relief on this ground as
it has no merit. The record demonstrates the following. The Amended Informations,
dated March 18, 2014, charged that Petitioner, on or about October 1st 2012 through
June 27th 2013, in Putnam County, “being a sexual offender, did not comply with the
requirement of Florida Statute 943.0435 in that he established, maintained a
permanent, temporary, or transient residence in Putnam County Florida, and
knowingly failed to report in person to a driver's license office of the Department of
Highway Safety and Motor Vehicles, within 48 hours after any change in bis

permanent, temporary, or transient residence, contrary to Florida Statute

8

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 9 of 23 PagelD 1547

943.0435(4)(a) and 943.0435(9).”. Ex. II, Appendix C. The trial took place in
Putnam County, Florida. Ex. B. The state’s theory of the case was that Petitioner
took up a temporary residence with his girlfriend, Christal Ross, in Putnam Comin
and failed to properly report that temporary residence. Id. at 356-61.

The parties stipulated Petitioner “is a sexual offender.” Id. at 368. The state
presented evidence that the events in question took place in Putnam County, Florida.
Ms. Ross testified she lived in Putnam County. Id. at 371. She testified when
Petitioner visited her home between March and June, he stayed no longer than forty-
eight hours at a time. Id. at 374-75. Ms. Ross said Petitioner stayed at her house
approximately thirty to forty nights during that period. Id. at 375. A temporary
residence is defined for purposes of registration as a place where the individual
abides, lodges, or resides for a period of five or more days in the aggregate during any
calendar year. Id. at 405.

The state presented evidence, through the testimony of the Putnam County
Sheriff's Office employee, Kimberly Ann Revers, that Petitioner did not report a
temporary address to the Department of Highway Safety and Motor Vehicles (DMV)
between June 7, 2013 and June 27, 2013. Id. at 502. Also, Ms. Revers testified
Petitioner failed to register his temporary residence with the DMV. Id. at 524.
Patricia Treadwell of the Putnam County Tax Collector’s Office, who conducts DMV
business, testified that the electronic system did not show Petitioner ever registered

a temporary address between October 2012 and June 28, 2013. Id. at 537-38. Ms.

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 10 of 23 PagelD 1548

Revers attested that Petitioner could have added a temporary residence in any DMV
office in the state of Florida. Id. at 538-39.

The state’s theory was that Petitioner did not report his temporary residence
in Putnam County. The trial court charged the jury with the following element: “the
defendant knowingly failed to report in person to the driver's license office of the
[DMV] within 48 hours after establishing the temporary, permanent, or transient
residence in Putnam County, Florida.” Id. at 558. The court provided a definition
of a temporary residence: “a place where the person abides, lodges, or resides,
including, but not limited to, vacation, business, or personal travel, destinations in or
out of the state for a period of five or more days in the aggregate during any calendar
year....” Id. at 558-59. The jury returned a verdict of guilty. Id. at 607; Ex. D.

Based on the above, Petitioner has not shown he is entitled to habeas relief on
his claim that the trial court lacked territorial jurisdiction over the subject matter.
Thus, ground one is due to be denied.

VII. GROUND TWO
GROUND TWO: Ineffective assistance of counsel.
Petition at 7.

Petitioner claims his counsel was ineffective for failure to object to lack of
territorial jurisdiction, claiming the violation occurred in another county. Id. He
exhausted this claim of ineffective assistance of counsel by raising it in his Rule 3.850

motion. Ex. RR. The court, in reviewing the claim of ineffective assistance of trial

10

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 11 of 23 PagelD 1549

counsel, referenced the two-pronged Strickland standard. Ex. TT at 1-2. The court
denied the claim finding:
During Trial, there was considerable discussion

about the Second Count as to whether there was proper

jurisdiction. But the information was amended dropping

a second count and the Defendant was properly charged for

actions that occurred in Putnam County. An objection

after this would have had no merit. Neither prong of

Strickland has been met here[.]
Ex. TT at 2 (citation omitted). The 5th DCA affirmed the decision of the trial court.
Ex. WW.

As noted above, Petitioner exhausted this ground by raising it in his Rule 3.850
motion, and the circuit court denied the motion. The 5th DCA affirmed without an
opinion and explanation. Ex. WW. The Court presumes the appellate court
adjudicated the claim on its merits, as there is an absence of any indication of state-
law procedural principles to the contrary.

Pursuant to Wilson, it is assumed the 5th DCA adopted the reasoning of the
trial court in denying relief. The state has not rebutted this presumption.
Accordingly, the Court concludes AEDPA deference is warranted.

Since the last adjudication is unaccompanied by an explanation, it is
Petitioner's burden to show there was no reasonable basis for the state court to deny

relief. He has failed in this endeavor. Thus, the Court finds the state court’s

adjudication of this claim is not contrary to or an unreasonable application of

11
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 12 of 23 PagelD 1550

Strickland or based on an unreasonable determination of the facts. As such, eroud
two is due to be denied.

As noted by Respondents, the amended information dated March 18, 2014,
charged Petitioner with maintaining a permanent, temporary, or transient residence
in Putnam County, Florida, and failing to report. Ex. II, Appendix C. The trial took
place in Putnam County and concerned events which took place in Putnam County.
Under these circumstances, defense counsel’s performance did not fall below an
objective standard of reasonableness for failure to object to lack of territorial
jurisdiction as such an objection would have been futile. Petitioner is not entitled to
habeas relief on ground two.

VIII. GROUND FOUR
GROUND FOUR: Ineffective assistance of counsel.
Petition at 10.

Petitioner claims his counsel was ineffective for failure to object to the state’s
introduction and use of collateral crime evidence that became a feature of the trial.
Id. He exhausted this claim by raising it in his Rule 3.850 motion. Ex. RR. The
court, relying on the two-pronged Strickland standard, denied the claim finding “no
collateral crimes [were] introduced during trial that would have prejudiced the
Defendant.” Ex. TT at 2.

Respondents contend this claim is insufficiently pled. Response at 17.
Indeed, this ground presents a rather vague and conclusory allegation, without

reference to the collateral crime evidence. Upon review of the Rule 3.850 motion,

12

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 13 of 23 PagelD 1551

Petitioner claimed his counsel failed to object to evidence “of another violation[?
Ex. RR at 6. However, he failed to identify the particular violation in his motion. :

The record shows Petitioner exhausted this ground by raising it in his Rule
3.850 motion, and the circuit court denied relief. The 5th DCA affirmed without an
opinion and explanation. Ex. WW. As there is an absence of any indication of
state-law procedural principles to the contrary, the Court presumes the appellate
court adjudicated the claim on its merits. The state did not rebut this efestemption,
Pursuant to Wilson, the Court assumes the Sth DCA adopted the reasoning of the
trial court in denying relief. As such, the Court applies AEDPA deference to the 5th
DCA’s decision.

Since the last adjudication is unaccompanied by an explanation, it is
Petitioner’s burden to show there was no reasonable basis for the state court to deny
relief. He has not done so; therefore, the Court finds the state court’s adiuditation
of this claim is not contrary to or an unreasonable application of Strickland and its
progeny or based on an unreasonable determination of the facts. Thus, ground four
is due to be denied.

Not only has Petitioner failed to satisfy the performance prong of Strickland,
he has failed to show a reasonable probability that the outcome of the proceeding was
negatively affected by counsel’s performance. Consequently, Petitioner has failed, to
satisfy the prejudice prong of Strickland. Confidence in the outcome of the
proceedings has not been undermined and Petitioner is not entitled to habeas relief

on this ground.

13

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 14 of 23 PagelD 1552

IX. GROUND SIX
GROUND SIX: Newly discovered evidence.
Petition at 12. In this ground, Petitioner claims the state’s witness, Charlie
Piwowarski, committed fraud and perjury, misleading the trial court, when he stated
he was Chief of Welaka. Id.

Petitioner exhausted his state court remedies by raising this claim in his Rule
3.850 motion, and after the circuit court denied relief, appealing the matter to the 5th
DCA. The 5th DCA summarily affirmed the trial court’s decision. Ex. WW. The
state court’s decision is entitled to AEDPA deference as it is not inconsistent vit
Supreme Court precedent, the adjudication of the claim is not contrary to or ain
unreasonable application of federal law or based on an unreasonable determination
of the facts. Giving AEDPA deference, as this Court should, the Court finds
Petitioner is not entitled to habeas relief.

The state, in its response to the Rule 3.850 motion, explained that Charlie
Piwowarski was Chief of Police of Welaka at the time he testified whether he had let
his law enforcement certification lapse for failure to complete mandatory training or
not. Ex.SSat4. Additionally, the state asserted Piwowarski’s lapse in certification
was irrelevant and immaterial as his testimony at trial went to his actions and
contacts with another witness. Id.

The trial record shows Piwowarski testified he was currently employed as
Chief of Police for Welaka. Ex. B at 443-44, He stated he had been employed there’

for fourteen years. Id. at 444. Primarily, he testified as to the events which took

14

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 15 of 23 PagelD 1553

place on or about June 14, 2013, when he encountered Petitioner and Christal Ross.
Id. at 444-46. Piwowarski stated the couple appeared to be loading their vehicle “a5
to be moving.” Id. at 445. When Piwowarski ran the tag, he discovered Petitioner
was a sexual offender. Id. Piwowarski turned that information over to the Sheriff 4
Office by contacting Sergeant Nelson. Id. at 446. Piwowarski testified he could not
say for sure Petitioner was living there, but it appeared that Petitioner and Ms. Ross
“were moving out together to another location.” Id. On cross examination,
Piwowarski said it was possible that this event occurred at a date later than June 14,
2018, but it would have occurred on the date he provided notice to Sergeant Nelson
of the Sheriff's Office.2. Id. at 450.

The trial court denied relief finding, at the time Charlie Piwowarski textified,
he was the Chief of Police. Ex. TT at 3. The 5th DCA affirmed. Ex. WW.

The record shows Charlie Piwowarski let his certification lapse prior to the
dates of Petitioner's trial (March 18, 2014 to March 21, 2014) (Doc. 28 at 10-12), but,
apparently, Piwowarski’s certification had not lapsed prior to the events surrounding |
his interaction with Petitioner and Ms. Ross in June, 2013. A brief explanation
follows.

The matter of lapsed certification was not addressed by the Criminal Justice
Standards and Training Commission until 2016, long after Petitioner's trial. - Id.

Thus, the state court’s conclusion that Piwowarski was acting as Chief of Police at

 

2 Sergeant Robert Nelson testified that Chief Piwowarski contacted him on June 25, 2013. Ex. B
at 455, 459,

15

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 16 of 23 PagelD 1554

the time of his testimony was not an inaccurate statement. It was not until January
5, 2016, that the Criminal Justice Standards and Training Commission notified
Piwowarski there may be “an issue with any arrests that were made from July 1,
2013, to the present.”* Id. at 12 (emphasis added). On January 11, 2016, thes
Commission notified Piwowarski, “any officer who has not completed the renuired
continuing education or training before the mandatory training deadline shall not
perform the duties of a sworn officer.” Id. at 10. See Ex. RR, Sumplemental
Exhibits.

The Court finds the state court’s determination is consistent with federal
precedent. The 5th DCA’s decision, although unexplained, is entitled to AEDPA
deference. Applying the look through presumption described in Wilson, the state
court's ruling is based on a reasonable determination of the facts and a reasonable
application of the law. In short, the state court’s adjudication of the claim is not
contrary to or an unreasonable application of federal law or based on an unreasonable
determination of the facts. Thus, ground six is due to be denied.

X. GROUND SEVEN
GROUND SEVEN: Prosecutorial misconduct.

Petition at 12.

 

3 Notably, this date is after Piwowarski’s contact with Petitioner and Ms. Ross in June of 2013.

16

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 17 of 23 PagelD 1555

In this ground, Petitioner contends the state committed a Brady? violation

when the state failed to disclose court-ordered evidence favorable to Petitioner. Id.
In his Rule 3.850 motion, Petitioner claimed:

State committed a Brady and Giglio violation when they

failed in their obligatory duty to disclose to the court and

defense, as directed before Defendant’s trial, the alleged

caselaw authority they claimed to possess during

Defendant’s March 18, 2014 hearing that would support

Putnam County’s position to prosecute Defendant’s count

(1) DMV violation because the March 17, 2014 charging

information alleged Hamilton County with proper

jurisdiction and venue.
Ex. RR at 7.

The record shows the following. The original information, dated July 19,

2013, charges Petitioner with failure to properly register as a sexual offender in
Putnam County by unlawfully failing to renew his driver’s license or identification
card.5 Ex. A at 7. An amended information dated March 14, 2014, charges
Petitioner with two counts, with the first count concerning failure, as a sexual
offender, to properly report to the DMV in Putnam County, Florida, and the second
count concerning failure, as a sexual offender, to properly register with the Sheriff of

Putnam County. Id. at 32. Anamended information dated March 17, 2014, charges

Petitioner with two counts, with the first count concerning failure to properly report

 

4 Brady v. Maryland, 373 U.S. 83 (1963).

5 Apparently, the prosecutor amended the original information five times (information dated
December 6, 2013, information dated December 20, 2013, information dated March 14, 2014,
information dated March 17, 2014, and information dated March 18, 2014). Ex. Kat 1n.2. Not all
of these documents are contained in the record before the Court; however, the relevant document, the
March 18, 2014 information, is contained in the record. Ex. II, Appendix C.

17

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 18 of 23 PagelD 1556

a permanent, temporary, or transient residence in Hamilton County with the DMV,
and the second count concerning failure to properly register with the Sheriff of
Putnam County after establishing a permanent, temporary, or transient residence in
the County of Putnam. Id. at 33.

The defense moved to dismiss the count concerning failure to properly register
a permanent, temporary, or transient residence in Hamilton County for lack of vents
and territorial jurisdiction. Ex. B at 48. After much discussion, the state filed an
amended information, dated March 18, 2014, in which there was only one count
against Petitioner “that he established, maintained a permanent, temporary, or
transient residence in Putnam County Florida, and knowingly failed to report in
person to a driver's license office of the Department of Highway Safety and Motor
Vehicles, within 48 hours after any change in his permanent, temporary, or transient
residence[.]” Ex. II, Appendix C. Thus, the state dropped the count concerning
establishing a residence in Hamilton County and also dropped the second count
concerning failure to register with the Sheriff's Office in Putnam County.

Petitioner exhausted ground seven in the state-court system and the circuit
court denied relief. In denying this ground, the court explained: “[h]ere the Court
agrees [with the state] after a review that the State dropped count two during trial.

Once the State amended the two count information dismissing the second count, this

issue would [have] been moot.”6 The 5th DCA affirmed. Ex. WW.

 

6 Petitioner, in his Memorandum, asserts the trial court’s order denying the Rule 3.850 motion is in
error because the count at issue in this claim is count one, the Hamilton County count, not count two

18

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 19 of 23 PagelD 1557

The decision of the 5th DCA is entitled to AEDPA deference. This Court will
“look through” the unexplained decision of the 5th DCA to the circuit court’s decision
denying post-conviction relief, assuming the unexplained decision adopted the same
reasoning as the circuit court. This Court presumes the 5th DCA adjudicated the
claim on its merits, as there is an absence of any indication of state-law procedural
principles to the contrary. Since the last adjudication is unaccompanied by an
explanation, it is Petitioner's burden to show there was no reasonable basis for the
state court to deny relief. He has failed to do so. The Court finds the state court’s
adjudication of this claim is not contrary to or an unreasonable application of federal
law or based on an unreasonable determination of the facts.

Alternatively, Petitioner is not entitled to relief on this ground. The record
shows the state dropped the “Hamilton County” count. Thus, the issue became moot.
The information upon which Petitioner was tried only concerned events which
allegedly occurred in Putnam County. Therefore, Petitioner is not entitled to habeas
relief on this ground.

XI. GROUND EIGHT

GROUND EIGHT: Prosecutorial misconduct.

 

as stated in the state’s response to the Rule 3.850 motion and the trial court’s order. Memorandum
at 19. The trial court’s statement in the order denying post-conviction relief may be somewhat
confusing or not entirely complete, as the state did drop count two, but it also amended count one,
amending the information to raise one count charging Petitioner with failure to properly report to the
DMV that he had established a permanent, temporary, or transient residence in Putnam County, not
Hamilton County. Thus, upon amendment of the information, the matter became moot. As such, the
conclusion remains the same: the matter became moot upon amendment and Petitioner is not entitled
to habeas relief.

19

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 20 of 23 PagelD 1558

Petition at 12.

Petitioner complains in this ground that the Assistant State Attorney,
Alexander Sharp, committed fraud upon the court “by intentionally suppressing false
evidence without correcting the record” and “filing fraudulent charging documents”
with the court. Id. Petitioner exhausted this ground by raising it in his Rule 3.850
motion and appealing the denial of the motion to the 5th DCA. The 5th DCA wee
curiam affirmed the denial of the motion. Ex. WW.

The trial court addressed Petitioner’s post-conviction claim that the prosecutcr
committed fraud upon the court “over a jurisdiction.” Ex. TT at 3. In denying this
ground, the court found, “the State ultimately charged the Defendant with [an offense
that] was based on matters that occurred in Putnam County as referenced in the
Amended Information.” Id.

The Court is convinced that fair-minded jurists could agree with the decision
of the state court. Thus, the 5th DCA’s decision is entitled to AEDPA deference.
The Court finds the decision is not inconsistent with Supreme Court precedent, and
the state court’s adjudication of this claim is not contrary to or an unreasonable
application of federal law or based on an unreasonable determination of the facts.
Alternatively, Petitioner is not entitled to relief on this claim. Petitioner was tried
on the count concerning events in Putnam County and was not subjected to a
deprivation of his constitutional rights.

XII. GROUND TEN

GROUND TEN: Ineffective assistance of counsel.

20

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 21 of 23 PagelD 1559

Petition at 12.

In ground ten, Petitioner claims his trial counsel was ineffective for failure to
object to the state’s final charging information as counsel was aware that the
information was “the product of deceit, deception or collusion.” Id. Upon review,
Petitioner raised the following claim in his Rule 3.850 motion: “[c]Jounsel proved
ineffective for failing to object to the state’s final charging information that now
alleged illegal jurisdiction and venue for Defendant’s DMV violation when counsel
knew that the amended document was the product of deceit, deception or collusion[.]”
Ex. RRat 7. The trial court rejected this claim finding, “the Amended Information
contained proper venue and jurisdiction.” Ex. TT at 3. The court opined that an
objection by counsel would have been meritless. Id. Finding neither deficient
performance nor prejudice, the Court concluded Petitioner failed to satisfy the two-
pronged Strickland test for obtaining relief on a claim of ineffective assistance of
counsel. Id. The 5th DCA affirmed. Ex. WW.

The Eleventh Circuit recently noted,

because “[t]he standards created by Strickland and §

2254(d) are both ‘highly deferential, ... when the two

apply in tandem, review is ‘doubly’ so. Harrington [v.

Richter, 562 U.S. 86, 105 (2011)] (internal citations and

quotation omitted). Thus, under § 2254(d), “the question

is not whether counsel’s actions were reasonable. The

question is whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Id.
Tuomi v. Sec’y, Fla. Dep't of Corr., No. 17-14373, 2020 WL 6686696, at *4 (11th Cir.
Nov. 13, 2020).

21

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 22 of 23 PagelD 1560

In denying post-conviction relief, the trial court properly applied the two-
pronged Strickland standard of review. The court found any objection would have
been found to be without merit. As such, “counsel cannot be deemed ineffectives?
Newton v. Sec’y, Dep't of Corr., No. 8:17-cv-65-T-02CPT, 2019 WL 5084161, at *6
(M.D. Fla. Oct. 10, 2019) (citing Hitchcock v. State, 991 So.2d 337, 361 (Fla. 2008)
(finding counsel cannot be deemed ineffective for failure to make a mectless
objection)).

Petitioner’s failure to establish either prong of the Strickland standard is fatal
to Petitioner’s claim of ineffective assistance of counsel. Also, Petitioner cannot
satisfy the “contrary to” test of 28 U.S.C. § 2254(d)(1) as the state court rejected this
claim based on Strickland. Further, Petitioner has not shown the state court
unreasonably applied Strickland or unreasonably determined the facts. Indeed,
upon review, the state court was objectively reasonable in its Strickland inquiry. As
such, Petitioner is not entitled to habeas relief.

Petitioner has failed to establish the state court decision of the 5th DCA was
contrary to or an unreasonable application of federal law, nor that there was an
unreasonable determination of the facts. Therefore, deference is due to the 5th
DCA’s decision. As such, this ground is denied.

Therefore, it is now

ORDERED AND ADJUDGED:

1. The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

2. This action is DISMISSED WITH PREJUDICE.

22

 
Case 3:17-cv-01461-HES-JRK Document 40 Filed 12/04/20 Page 23 of 23 PagelD 1561

3. The Clerk shall enter judgment accordingly and close this case.

4. If Petitioner appeals the denial of his Petition for Writ of Habeas Corpus
(Doc. 1), the Court denies a certificate of appealability.7 Because this Court
has determined that a certificate of appealability is not warranted, the Clerk shall
terminate from the pending motions report any motion to proceed on appeal as a
pauper that may be filed in this case. Such termination shall serve as a denial of the
motion.

DONE AND ORDERED at Jacksonville, Florida, this Sr day of

December, 2020.

 

sa 12/1
C:
James Robert Hope
Counsel of Record

 

? This Court should issue a certificate of appealability only if a petitioner makes "a substantial
showing of the denial of a constitutional right.". 28 U.S.C. § 2253(c)(2). To make this substantial
showing, Petitioner "must demonstrate that reasonable jurists would find the district court's

assessment of the constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282---—.---—. ~

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were
‘adequate to deserve encouragement to proceed further," Miller-El v. Cockrell, 537 U.S. 322, 335-36
(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this Court
will deny a certificate of appealability.

23
